                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

ALEXANDER BAYONNE STROSS,

       Plaintiff,

v.                                                      Case No. 6:19-cv-388-Orl-37LRH

CHARLES L. ROBERSON, JR.,

      Defendant.
_____________________________________

                                         ORDER

       Plaintiff Alexander Bayonne Stross sued Defendant Charles L. Roberson, Jr. for

copyright infringement of Plaintiff’s photograph with copyright registration number

VAu 1-088-759 (“Photograph”) in violation of 17 U.S.C. § 501. (Doc. 1 (“Complaint”).)

Plaintiff successfully obtained an entry of default against Defendant. (Docs. 12, 13.) Now,

Plaintiff requests default judgment, damages, attorneys’ fees and costs, and a permanent

injunction against Defendant. (Doc. 14 (“Motion”).) On referral, U.S. Magistrate Judge

Leslie R. Hoffman recommends the Court grant the motion in part. (Doc. 17 (“R&R”).)

Specifically, Magistrate Judge Hoffman recommends the Court: (1) enter a default

judgment and permanent injunction against Defendant; (2) award Plaintiff statutory

damages in the amount of $45,000; (3) award Plaintiff attorneys’ fees and costs in the

amount of $3,553.85; and (4) deny the motion in all other respects. (Id.)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo


                                             1
Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court finds that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Leslie R. Hoffman’s Report and Recommendation

              (Doc. 17) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Plaintiff’s Motion for Entry of Final Judgment by Default Against

              Defendant Charles L. Roberson, Jr. (Doc. 14) is GRANTED IN PART AND

              DENIED IN PART.

       3.     The Motion is GRANTED as follows:

              a.         Default Judgment is entered in favor of Plaintiff Alexander Bayonne

                         Stross and against Defendant Charles L. Roberson, Jr.

              b.         The Defendant Charles L. Roberson, Jr. his employees, agents,

                         officers, directors, attorneys, successors, affiliates, subsidiaries and

                         assigns, and all those in active concert and participation with him

                         are PERMANENTLY ENJOINED from:

                    i.          Directly or indirectly infringing the Plaintiff Alexander

                                Bayonne     Stross’   copyright   in   the   Photograph     with

                                registration number VAu 1-088-759;

                   ii.          Continuing to market, offer, sell, dispose of, license, lease,

                                transfer, publicly display, advertise, reproduce, develop, or

                                manufacture any works derived or copied from the
                                                 2
                       Photograph with registration number VAu 1-088-759, or to

                       participate or assist in any such activity; and

          iii.         Directly or indirectly reproducing, displaying, distributing,

                       otherwise using, or retaining any copy, whether in physical

                       or electronic form, of the Photograph with registration

                       number VAu 1-088-759.

     c.          The Court AWARDS Plaintiff Alexander Bayonne Stross statutory

                 damages in the amount of $45,000 and $3,553.85 in attorneys’ fees

                 and costs against Defendant Charles L. Roberson, Jr.

4.   In all other respects, the Motion is DENIED.

5.   Plaintiff Alexander Bayonne Stross is DIRECTED to serve a copy of this

     Order on Defendant Charles L. Roberson, Jr. at his last known residential

     address via regular U.S. Mail.

6.   The Clerk is DIRECTED to:

     a.          Enter default judgment in favor of Plaintiff Alexander Bayonne

                 Stross and against Defendant Charles L. Roberson, Jr. in the total

                 amount of $48,553.85; and

     b.          Close the case.

DONE AND ORDERED in Chambers in Orlando, Florida, on October 21, 2019.




                                        3
Copies to:
Counsel of Record




                    4
